—Judgment unanimously affirmed. Memorandum: Defendant *808appeals from a judgment convicting him upon a jury verdict of robbery in the first degree (Penal Law § 160.15 [4]), assault in the second degree (Penal Law § 120.05 [2]) and grand larceny in the fourth degree (Penal Law § 155.30 [1]). We conclude that the conviction is supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495) and that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). We reject defendant’s contention that a sealed bag marked exhibit No. 36 was improperly received in evidence (see, People v Pena, 50 NY2d 400, 408-409, rearg denied 51 NY2d 770, cert denied 449 US 1087). Contrary to the contention of defendant, that exhibit does not contain any excluded evidence. Nothing in that exhibit is inconsistent with the stipulation of the parties at trial or the ruling of the trial court. We conclude that defendant’s other contentions with respect to that exhibit are unfounded. We further conclude that County Court properly denied defendant’s objection on Batson grounds (Batson v Kentucky, 476 US 79) to the prosecutor’s peremptory challenge of a black prospective juror. Even assuming, arguendo, that defendant met his initial burden of establishing a prima facie case of discrimination, we conclude that the prosecutor provided a race-neutral explanation for excluding that juror (see, People v Boyd, 236 AD2d 833, lv denied 89 NY2d 1089). The sentence is neither unduly harsh nor severe. The remaining contentions of defendant, including his contention that the court failed to rule on a Sandoval motion (see, People v Lopez, 212 AD2d 549, 550; see also, People v Venero, 211 AD2d 566, lv denied 86 NY2d 785), are not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to address those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Robbery, 1st Degree.) Present — Pine, J. P., Wisner, Hurlbutt, Balio and Lawton, JJ.